The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 11, 2014

                                       No. 04-14-00242-CR

                                         Rudy MENDEZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2880
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER
        The court reporter has filed a late notice of record stating that appellant is not entitled to
appeal without paying the fee, and that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record. It is therefore ORDERED that appellant provide
written proof to this court within ten days of the date of this order that either (1) the reporter’s
fee has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is
entitled to appeal without paying the reporter’s fee. If appellant fails to respond within the time
provided, appellant’s brief will be due within thirty days from the date of this order, and the
court will only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court